Exhibit 10.2
 
 
SPIN-OFF AGREEMENT


This SPIN-OFF AGREEMENT, dated as of December 21, 2015, (this “Agreement”), is
entered into by and among TIXFI, INC., a Nevada corporation (“Seller”), and
PAULA MARTIN (“Buyer”).


RECITALS:


WHEREAS, Seller presently owns the business assets and liabilities of Seller
(the “Business”) as discussed in Sections 1.1 and 1.2 below;
 WHEREAS, Buyer presently owns 5,000,000 shares of Seller’s issued and
outstanding $.001 par value common stock (“Seller’s Common Stock”);


WHEREAS, Buyer desires to purchase the Business from Seller, and, subject to the
carve-out of $46,000 in amounts owing by the Seller to third parties as of the
date hereof before giving effect to the transactions contemplated in this
Agreement, assume all responsibility for and pay all other debts, obligations
and liabilities of Seller existing prior to giving effect to the share exchange
transaction that Seller is also a party as of even date hereof (“Share Exchange
Transaction”), on the terms and subject to the conditions specified in this
Agreement; and


WHEREAS, Seller desires to sell and transfer the Assigned Assets (as hereinafter
defined) related to the Business to Buyer, on the terms and subject to the
conditions specified in this Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:


I.            ASSIGNMENT AND ASSUMPTION OF SELLER'S ASSETS AND LIABILITIES.


Subject to the terms and conditions provided below:


1.1 Assignment of Assets. The Seller hereby agrees to sell, assign and deliver
to Buyer at the Closing (as defined below) all right, title and interest in and
to the assets and rights, together with any replacements thereof and additions
thereto made between the date hereof and the Closing, as hereafter described in
this Section 1.1 (collectively, the “Assigned Assets”), including the following:


(a)            All of the Seller’s current online ticket brokerage business,
including its purchase and resale of tickets for concerts, sporting and other
entertainment events, including cash balances as of the date hereof, except any
cash amounts raised in connection with the Share Exchange Transaction; and
(b)            All goodwill and customer lists associated with the Business.
1.2 Assignment and Assumption of Liabilities. Seller hereby assigns to Buyer,
and Buyer hereby assumes and agrees to undertake to perform, pay, satisfy or
discharge, in accordance with their terms, the following liabilities (the
“Assumed Liabilities”):


(a) such liabilities, obligations and commitments of the Seller arising or
accruing during the period commencing on or before the Closing Date under any
contracts of the Seller related to Business;


(b)            any product liability or similar claim for injury to persons or
property, regardless of when made or asserted, which arises out of or is based
upon any express or implied representation, warranty or agreement made by the
Seller or its agents, or which is imposed by operation of law or otherwise, in
connection with any sales or service performed by or on behalf of the Seller on
or prior to the Closing Date;
- 1 -

--------------------------------------------------------------------------------

(c)            any liability or obligations to any current or former employees,
agents, independent contractors or creditors of the Seller or under any plan or
arrangement with respect thereto, including, without limitation, liabilities and
obligations (A) under any life, health, accident, disability or any other
employee benefit plan, and (B) under any pension, profit sharing, stock bonus,
deferred compensation, retirement, bonus or other current or former employee
compensation or pension benefit plan or post-retirement benefit plan to which
the Seller is a party or under which the Seller has any obligation, or which is
maintained, or to which contributions have been made, by the Seller or any
predecessor or any corporation which is a controlled group or corporations of
which the Seller are a member, or any trade or business (whether or not
incorporated) under common control with the Seller, and (C) for wages, salaries,
bonuses, commissions, severance, sick pay, vacation or holiday pay, overtime or
other benefits;


(d)            any liabilities for any tax, assessment or other governmental
imposition of any type or description, including, without limitation, any
federal income or excess profits taxes or state or federal income, sales, use,
excise, ad valorem or franchise taxes, together with any interest, assessments
and penalties thereon arising out of or attributable to the conduct of the
Seller's operations and the Business prior to the Closing Date or the Seller's
or its shareholders’ federal income or capital gain taxes or state, or local
income or franchise taxes arising by virtue of the transactions contemplated by
this Agreement or otherwise;


(d)            any liability (i) which arises out of or in connection with any
breach or default by the Seller occurring prior to the Closing under any of the
contracts or leases, (ii) which arises out of or in connection with any
violation by the Seller of any requirement of law prior to the Closing Date,
(iii) which relates to the Assigned Assets (including those arising under any
contracts) to the extent relating to periods prior to the Closing Date other
than the Retained Liabilities (as defined in Section 1.3;


(e)            any liability arising out of or in connection with litigation or
other legal proceedings, claims or investigations related to the Seller or the
Business and operations, regardless of when made or asserted, including, without
limitation, contract, tort, intellectual property, infringement or
misappropriation, crime, fraudulent conveyance, workers’ compensation, product
liability or similar claim for injury to persons or property which arises out of
or is based upon any express or implied warranty, representation or agreement of
the Seller or its employees or agents, or which is imposed by law or otherwise;
and


(f)            any liabilities, trade payables or other costs of operating the
Business prior to the Closing Date (excluding the Retained Liabilities).


1.3            Such liabilities, obligations and commitments of the Seller
arising or accruing during the period commencing after the Closing Date shall
retained by the Seller (“Retained Liabilities”).


II.            TRANSFER OF BUSINESS


2.1            Subject to the terms and conditions provided below, Seller shall
sell and transfer to Buyer, and Buyer shall purchase from Seller, on the Closing
Date (as defined in Section 3.1 below), the Business.


2.1            Purchase Price.  Subject to the terms and conditions set forth in
this Agreement, the Business to be sold by the Seller and purchased by the Buyer
for the following consideration (the “Purchase Price”):


(a) Delivery to Seller for cancellation of 3,000,000 shares of Seller’s Common
Stock held by Buyer (the “Seller Shares”);


(b) The assumption of the Assumed Liabilities by the Buyer; and
- 2 -

--------------------------------------------------------------------------------

(c)  The assumption of the Retained Liabilities by the Seller
III.    CLOSING.


3.1   Closing. The closing of the transactions contemplated in this Agreement
(the "Closing") shall take place no later than December 31, 2015 (the "Closing
Date") subject to the satisfaction of all conditions precedent described in
Sections VIII and IX hereof.


3.2  Procedure at the Closing.  At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):


(a) At the Closing, Seller shall deliver to Buyer appropriate bills of sale and
other assignment documentation reasonably satisfactory to Buyer transferring
Seller’s right, title and interest in the Business, and (b) such other documents
as may be required under applicable law or reasonably requested by Buyer to
transfer ownership of the Business to Buyer; and


(b) At the Closing, Buyer shall deliver to Seller (A) the one or more applicable
stock certificates evidencing the Seller Shares, duly endorsed in blank or
accompanied by stock powers duly executed with signature guaranteed in blank, or
other instruments of transfer in form and substance reasonably satisfactory to
Buyer, (B) any documentary evidence of the due recordation in the Company's
share register of Buyer's full and unrestricted title to the Seller Shares, and
(C) such other documents as may be required under applicable law or reasonably
requested by Seller to terminate Buyer’s ownership interest in the Seller
Shares.


IV.            BUYER'S REPRESENTATIONS AND WARRANTIES.


Buyer hereby represents and warrants to Seller that:


4.1            Capacity and Enforceability. Buyer has the legal capacity to
execute and deliver this Agreement and the documents to be executed and
delivered by Buyer at the Closing pursuant to the transactions contemplated
hereby. This Agreement and all such documents relating to the transactions
contemplated hereunder constitute valid and binding agreements of Buyer,
enforceable in accordance with their respective terms.


4.2            Compliance.                          Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby by Buyer will result in the breach of any term or provision
of, or constitute a default under, or violate any agreement, indenture,
instrument, order, law or regulation to which Buyer is a party, or by which
Buyer is bound.


4.3            Liabilities. Following the Closing, Seller will, except as to the
Retained Liabilities which the parties acknowledge shall be retained by Seller
and paid at Closing, have no other liability for any debts, liabilities or
obligations of Seller, the Business, or the business or activities of Seller
prior to the Closing, and there are no outstanding guaranties, performance or
payment bonds, letters of credit or other contingent contractual obligations
that have been undertaken by Seller directly or indirectly in relation to the
business of Seller prior to the Closing, and that may survive the Closing.


V.            SELLER'S  REPRESENTATIONS AND WARRANTIES.


Seller, hereby represents and warrants to Buyer that:


5.1            Organization and Good Standing. Seller is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Nevada.
- 3 -

--------------------------------------------------------------------------------



5.2            Authority and Enforceability. The execution and delivery of this
Agreement and the documents to be executed and delivered at the Closing pursuant
to the transactions contemplated hereby, and performance in accordance with the
terms hereof and thereof, have been duly authorized by Seller and all such
documents constitute valid and binding agreements of Seller enforceable in
accordance with their terms.
VI.            OBLIGATIONS OF BUYER PENDING CLOSING.


Buyer covenants and agrees that between the date hereof and the Closing:


6.1            Not Impair Performance. Buyer shall not take any action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken, any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing.


6.2            Assist Performance. Buyer shall exercise its reasonable best
efforts to cause to be fulfilled those conditions precedent to Seller's
obligations to consummate the transactions contemplated hereby which are
dependent upon actions of Buyer and to make and/or obtain any necessary filings
and consents in order to consummate the transactions contemplated by this
Agreement.




VII.            OBLIGATIONS OF SELLER PENDING CLOSING.


Seller covenants and agrees that between the date hereof and the Closing:


7.1            Business as Usual. Seller shall operate in accordance with past
practices, and shall use best efforts to preserve its goodwill and the goodwill
of its employees, customers and others having business dealings with it. Without
limiting the generality of the foregoing, from the date of this Agreement until
the Closing Date, Seller shall (a) make all normal and customary repairs to its
equipment, assets and facilities, (b) keep in force all insurance, (c) preserve
in full force and effect all material franchises, licenses, contracts and real
property interests and comply in all material respects with all laws and
regulations, (d) collect all accounts receivable and pay all trade creditors in
the ordinary course of business at intervals historically experienced, and (e)
preserve and maintain its assets in their current operating condition and
repair, ordinary wear and tear excepted. From the date of this Agreement until
the Closing Date, Seller shall not (i) amend, terminate or surrender any
material franchise, license, contract or real property interest, or (ii) sell or
dispose of any of its assets except in the ordinary course of business. Seller
shall not take or omit to take any action that results in Buyer incurring any
liability or obligation prior to or in connection with the Closing.


7.2            Not Impair Performance. Seller shall not take any intentional
action that would cause the conditions upon the obligations of the parties
hereto to effect the transactions contemplated hereby not to be fulfilled,
including taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyer to satisfy his obligations as provided in Article VI.


7.3            Assist Performance. Seller shall exercise its reasonable best
efforts to cause to be fulfilled those conditions precedent to Buyer'
obligations to consummate the transactions contemplated hereby which are
dependent upon the actions of Seller and to work with Buyer to make and/or
obtain any necessary filings and consents. Seller shall comply with its
obligations under this Agreement.


VIII.            SELLER'S CONDITIONS PRECEDENT TO CLOSING.


The obligations of Seller to close the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent:
- 4 -

--------------------------------------------------------------------------------



8.1            Representations  and  Warranties;  Performance. All
representations and warranties of Buyer contained in this Agreement shall have
been true and correct, in all material respects, when made and shall be true and
correct, in all material respects, at and as of the Closing, with the same
effect as though such representations and warranties were made at and as of the
Closing. Buyer shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by Buyer at or
prior to the Closing.


8.2            Additional
Documents.                                                      Buyer shall
deliver or cause to be delivered such additional documents as may be necessary
in connection with the consummation of the transactions contemplated by this
Agreement and the performance of their obligations hereunder.


8.3            Discharge of Liens.  The Buyer shall have delivered to the Seller
evidence in form and substance satisfactory to the Seller that any liens upon
Seller’s assets have been discharged in full.


8.4            Receipt of Necessary Consents.  All consents to assignment of the
Contracts, with such amendments to the Contracts as the Seller deems
appropriate, where required shall have been obtained and confirmed by written
evidence reasonably satisfactory to the Seller to ensure that Seller is not
liable for any amounts related to the Contracts.


8.5            No Adverse Action.  There shall not be pending or threatened any
action before any court or other governmental authority against the Seller.  The
Business shall not have been materially affected by any event or circumstance
after the date of this Agreement.


IX.            BUYER'S CONDITIONS PRECEDENT TO CLOSING.


The obligation of Buyer to close the transactions contemplated by this Agreement
is subject to the satisfaction at or prior to the Closing of each of the
following conditions precedent (any and all of which may be waived by Buyer in
writing):


9.1            Representations and Warranties; Performance. All representations
and warranties of Seller contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing with the same effect as though
such representations and warranties were made at and as of the Closing. Seller
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by them at or prior to the
Closing.


X.            OTHER AGREEMENTS.


10.1            Expenses. Each party hereto shall bear its expenses separately
incurred m connection with this Agreement and with the performance of its
obligations hereunder.


10.2            Confidentiality. Buyer shall not make any public announcements
concerning this transaction without the prior written agreement of Seller, other
than as may be required by applicable law or judicial process. If for any reason
the transactions contemplated hereby are not consummated, then Buyer shall
return any information received by Buyer from Seller, and Buyer shall cause all
confidential information obtained by Buyer concerning Seller and its business to
be treated as such.


10.3            Brokers' Fees. In connection with the transaction specifically
contemplated by this Agreement, no party to this Agreement has employed the
services of a broker and each agrees to indemnify the other against all claims
of any third parties for fees and commissions of any brokers claiming a fee or
commission related to the transactions contemplated hereby.
- 5 -

--------------------------------------------------------------------------------



10.4            Access to Information Post-Closing, Cooperation.


(a)            Following the Closing, Buyer shall afford to Seller and its
authorized accountants, counsel and other designated representatives, reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data  and information (collectively, "Information") within the possession or
control of Buyer relating to the Business insofar as such access is reasonably
required by Seller. Information may be requested under this Section 10.4(a) for,
without limitation, audit, accounting, claims, litigation and tax purposes, as
well as for purposes of fulfilling disclosure and reporting obligations and
performing this Agreement and the transactions contemplated hereby. No files,
books or records regarding the Business existing at the Closing Date shall be
destroyed by Buyer after Closing but prior to the expiration of any period
during which such files, books or records are required to be maintained and
preserved by applicable law without giving Seller at least 30 days' prior
written notice, during which time Seller shall have the right to examine and to
remove any such files, books and records prior to their destruction.


(b)            Following the Closing, Seller shall afford to Buyer and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller's possession or control relating to the Business
insofar as such access is reasonably required by Buyer. Information may be
requested under this Section 10.4(b) for, without limitation, audit, accounting,
claims, litigation and tax purposes as well as for purposes of fulfilling
disclosure and reporting obligations and for performing this Agreement and the
transactions contemplated hereby. No files, books or records of the Business
existing at the Closing Date shall be destroyed by Seller after Closing but
prior to the expiration of any period during which such files, books or records
are required to be maintained and preserved by applicable law without giving
Buyer at least 30 days' prior written notice, during which time Buyer shall have
the right to examine and to remove any such files, books and records prior to
their destruction.


(c)            At all times following the Closing, Seller and Buyer shall use
their reasonable efforts to make available to the other upon written request,
the current and former officers, directors, employees and agents of Seller for
any of the purposes set forth in Section 10.4(a) or (b) above or as witnesses to
the extent that such persons may reasonably be required in connection with any
legal, administrative or other proceedings in which Seller or Buyer may from
time to be involved.


(d)            The party to whom any Information or witnesses are provided under
this Section 10.4 shall reimburse the provider thereof for all out-of-pocket
expenses actually and reasonably incurred in providing such Information or
witnesses.


(e)            Seller, Buyer and their respective employees and agents shall
each hold in strict confidence all Information concerning the other party in
their possession or furnished by the other or the other's representative
pursuant to this Agreement with the same degree of care as such party utilizes
as to such party's own confidential information (except to the extent that such
Information is (i) in the public domain through no fault of such party or (ii)
later lawfully acquired from any other source by such party), and each party
shall not release or disclose such Information to any other person, except such
party's auditors, attorneys, financial advisors, bankers, other consultants and
advisors or persons to whom such party has a valid obligation to disclose such
Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.


(f)            Seller and Buyer shall each use their best efforts to forward
promptly to the other party all notices, claims, correspondence and other
materials which are received and determined to pertain to the other party.
- 6 -

--------------------------------------------------------------------------------



XI.            TERMINATION.


11.1            Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned, but not later than the
Closing Date:


(a)            by mutual written agreement of the Buyer and the Seller;


(b)            by the Buyer, in its sole discretion, if any of the
representations or warranties of the Seller contained herein are not in all
material respects true, accurate and complete or if the Seller materially
breaches or fails to substantially comply with any covenant or agreement
contained herein and the Seller fails to cure such breach within 10 days of
prior written notice;


(c)            by the Seller, in its sole discretion, if any of the
representations or warranties of the Buyer contained herein are not in all
material respects true, accurate and complete or if the Buyer materially
breaches or fails to substantially comply with any covenant or agreement
contained herein and the Buyer fails to cure within 10 days of prior written
notice; or


(d)            by either party upon written notice to the other in the event
that the Closing has not occurred by December 31, 2015, for any reason other
than the failure of the party seeking to terminate this Agreement to perform its
obligations hereunder or a breach of a representation or warranty by such party
herein.


11.2            Effect of Termination.  To effectuate the termination of this
Agreement pursuant to Section 11.1, written notice thereof shall promptly be
delivered to the other party hereto and this Agreement shall terminate and the
transactions contemplated hereby shall be abandoned without further action by
the other party hereto.  Notwithstanding such termination, each party shall have
the right to seek damages with respect to such termination, and shall not be
precluded by the exercise of such termination right from pursuing, subject to
the terms of this Agreement and applicable law, any cause of action or other
claim it may then or at any time thereafter have against the other party in
respect of any material breach or default by the other party hereunder.


XII.            INDEMNIFICATION.


12.1            Indemnification by Buyer.  Buyer covenants and agrees to
indemnify, defend, protect and hold harmless Seller, and its respective
officers, directors, employees, stockholders, agents, representatives and
Affiliates (each a “Seller Indemnified Party”, and, collectively, the "Seller
Indemnified Parties") at all times from and after the date of this Agreement,
from and against all losses, liabilities, damages, claims, actions, suits,
proceedings, demands, assessments, adjustments, costs and expenses (including
specifically, but without limitation, reasonable attorneys' fees and expenses of
investigation), whether or not involving a third party claim and regardless of
any negligence of any Seller Indemnified Party (any, a “Loss” and as to two or
more, collectively, "Losses"), incurred by any Seller Indemnified Party as a
result of or arising from (i) any breach of the representations and warranties
of such Buyer set forth herein or in certificates delivered in connection
herewith, (ii) any breach or nonfulfillment of any covenant or agreement
(including any other agreement of Buyer to indemnify set forth in this
Agreement) on the part of such Buyer under this Agreement, (iii) any Assigned
Asset or Assigned Liability or any other debt, liability or obligation relating
to the Business, (iv) the conduct and operations, whether before or after
Closing, of the business of Seller pertaining to the Assigned Assets and Assumed
Liabilities, (v) claims asserted (including claims for payment of taxes),
whether before or after Closing, pertaining to the Assigned Assets and Assumed
Liabilities or to the Business prior to the Closing, or (vi) any federal or
state income tax payable by Seller attributable to the transactions contemplated
by this Agreement or to the business of Seller prior to the Closing. For the
purposes of this Agreement, an "Affiliate" is a person or entity that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, another specified person or entity.
- 7 -

--------------------------------------------------------------------------------



12.2            Third Party Claims.


(a)            Defense. If any claim or liability (a "Third-Party Claim") should
be assessed against any of the Seller Indemnified Parties (the "Indemnitees") by
a third party after the Closing for which Buyer has an indemnification
obligation under the terms of Section 12.1, then the Indemnitee shall notify
Buyer (the "Indemnitor") within 10 days after the Third-Party Claim is asserted
by a third party (said notification being referred to as a "Claim Notice") and
give the Indemnitor a reasonable opportunity to take part in any examination of
the books and records of the Indemnitee relating to such Third-Party Claim and
to assume the defense of such Third-Party Claim and, in connection therewith, to
conduct any proceedings or negotiations relating thereto and necessary or
appropriate to defend the Indemnitee and/or settle the Third-Party Claim. The
expenses (including reasonable attorneys' fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any Third-Party
Claim shall be borne by the Indemnitor. If the lndemnitor agrees to assume the
defense of any Third-Party Claim in writing within 5 days after the Claim Notice
of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then the Indemnitor shall be entitled to control the
conduct of such defense, and any decision to settle such Third-Party Claim, and
shall be responsible for any expenses of the Indemnitee in connection with the
defense of such Third-Party Claim so long as the Indemnitor continues such
defense until the final resolution of such Third-Party Claim. The Indemnitor
shall be responsible for paying all settlements made or judgments entered with
respect to any Third-Party Claim the defense of which has been assumed by the
Indemnitor. Except as provided in subsection (b) below, both the Indemnitor and
the Indemnitee must approve any settlement of a Third-Party Claim. A failure by
the Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from
any indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.


(b)            Failure to Defend. If the Indemnitor shall not agree to assume
the defense of any Third-Party Claim in writing within 5 days after the Claim
Notice of such Third- Party Claim has been delivered, or shall fail to continue
such defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third- Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate; provided, always,
that in such event, the Indemnitor shall (i) promptly reimburse the Indemnitee
for the amount of all settlement payments and expenses, legal and otherwise,
incurred by the Indemnitee in connection with the defense or settlement of such
Third-Party Claim, or (ii) shall pay, in advance of any settlement or
proceedings and in installments as reasonably agreed to by the parties, such
sums and expenses reasonably expected to be incurred in connection with the
defense of the Third-Party Claim and any settlement thereof. If no settlement of
such Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.


12.3            Non-Third-Party Claims. Upon discovery of any claim for which
Buyer has an indemnification obligation under the terms of Section 12.1 which
does not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.


12.4            Survival. Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyer and Seller in connection with this
Agreement shall survive the Closing. Anything in this Agreement to the contrary
notwithstanding, the liability of all Indemnitors under this Article XII shall
terminate on the third (3rd) anniversary of the Closing Date, except with
respect to (a) liability for any item as to which, prior to the third (3rd)
anniversary of the Closing Date, any Indemnitee shall have asserted a Claim in
writing, which Claim shall identify its basis with reasonable specificity, in
which case the liability for such Claim shall continue until it shall have been
finally settled, decided or adjudicated, (b) liability of any party for Losses
for which such party has an indemnification obligation, incurred as a result of
such party's material breach of any covenant or agreement to be performed by
such party after the Closing, (c) liability of Buyer for Losses incurred by a
Seller Indemnified Party due to material breaches of its representations and
warranties in Article IV of this Agreement, and (d) liability of Buyer for
Losses arising out of Third-Party Claims for which Buyer has an indemnification
obligation, which liability shall survive until the statute of limitation
applicable to any third party's right to assert a Third-Party Claim bars
assertion of such claim.
- 8 -

--------------------------------------------------------------------------------



XIII.            MISCELLANEOUS.


13.1            Notices. All notices and communications required or permitted
hereunder shall be in writing and deemed given when received by means of the
United States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, or personal delivery, or
overnight courier, as follows:



(a) If to Seller, addressed to:





13355 Moss Rock Drive Auburn
Auburn, California 95602
Attention:  Arend Verweij
email: averweij@insightinnovators.com


with a copy to (which shall not constitute notice):


Legal & Compliance, LLC
330 Clematis Street, Suite 217
West Palm Beach, Florida 33401
Attention: Laura Anthony, Esq.
Telecopy: 561.514.0832


If to Buyer, addressed to:


TixFi, Inc..
6517 Palatine Ave., N.
Seattle, WA 98103
Attention: Paula Martin


or to such other address as any party hereto shall specify pursuant to this
Section 13.2 from time to time.


13.2            Exercise of Rights and Remedies. Except as otherwise provided
herein, no delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.


13.3            Time. Time is of the essence with respect to this Agreement.


13.4            Reformation and Severability. In case any provision of this
Agreement shall be invalid, illegal or unenforceable, it shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Agreement, and in
either case the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
- 9 -

--------------------------------------------------------------------------------



13.5            Further Acts and Assurances.  From and after the Closing, Seller
and Buyer agree that each will act in a manner supporting compliance, including
compliance by its Affiliates, with all of its obligations under this Agreement
and, from time to time, shall, at the request of another party hereto, and
without further consideration, cause the execution and delivery of such other
instruments of conveyance, transfer, assignment or assumption and take such
other action or execute such other documents as such party may reasonably
request in order more effectively to convey, transfer to and vest in Buyer,
possession of, all Assigned Assets and Assumed Liabilities, and to convey,
transfer to and vest in Seller or otherwise terminate, all right, title and
interest of Buyer in the Seller’s Shares, and, in the case of any contracts and
rights regarding the Business that cannot be effectively transferred without the
consent or approval of another person that is unobtainable, to use its best
reasonable efforts to ensure that Buyer receives the benefits thereof to the
maximum extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement.


13.6            Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended, except by a writing signed by each party, and
cannot be terminated orally or by course of conduct.  No provision hereof can be
waived, except by a writing signed by the party against whom such waiver is to
be enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.


13.8            Assignment. No party may assign his, her or its rights or
obligations hereunder, in whole or in part, without the prior written consent of
the other parties.


13.9            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without giving effect to
principles of conflicts or choice of laws thereof.


13.10            Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
taken together shall constitute a single agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page was an original thereof.


13.11            Section Headings and Gender. The section headings used herein
are inserted for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.


13.12            Submission to Jurisdiction; Process Agent; No Jury Trial.


(a)            Each party to the Agreement hereby submits to the jurisdiction of
any state or federal court sitting in Palm Beach County, Florida, in any action
arising out of or relating to this Agreement, and agrees that all claims in
respect of the action may be heard and determined in any such court. Each party
to the Agreement also agrees not to bring any action arising out of or relating
to this Agreement in any other court. Each party to the Agreement agrees that a
final judgment in any action so brought will be conclusive and may be enforced
by action on the judgment or in any other manner provided at law or in equity.
Each party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.
- 10 -

--------------------------------------------------------------------------------



(b)              EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS
TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope
of this waiver is intended to be all encompassing of any and all actions that
may be filed in any court and that relate to the subject matter of the
transactions, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party to the Agreement hereby
acknowledges that this waiver is a material inducement to enter into a business
relationship and that they will continue to rely on the waiver in their related
future dealings. Each party to the Agreement further represents and warrants
that it has reviewed this waiver with its legal counsel, and that each knowingly
and voluntarily waives its jury trialrights following consultation withlegal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WANER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS  TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.


13.13            Construction. The patties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
"include," "includes," and "including" will be deemed to be followed by "without
limitation." The words "this Agreement," "herein," "hereof," "hereby,"
"hereunder," and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
patty is in breach of the first representation, warranty or covenant.
[This space intentionally blank.  Signatures follow.]
- 11 -

--------------------------------------------------------------------------------



SIGNATURE PAGE TO SPIN-OFF AGREEMENT






IN WITNESS WHEREOF, the parties hereto have duly executed this Spin-Off
Agreement as of the day and year first above written.




SELLER:
 
TiXFi, Inc.
 
 
By: /s/ Paula Martin
 
Name: Paula Martin
 
Title: Chief Executive Officer
 
 
BUYER:
 
/s/ Paula Martin
Paula Martin
 
 
 



- 12 -

--------------------------------------------------------------------------------



SCHEDULE 1.2(A)


RETAINED LIABILITIES


Consulting Fees to Charms Investment in the amount of $15,000;
Consulting Fees in the amount of $26,000; and
Legal Fees to Parsons/Burnett/Bjordahl/Hume, LLP in the amount of $5,000.
 
 
 
 
 
 
 
- 13 -